DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Applicant’s arguments filed 02/11/2022 have been fully considered.
Applicant argues (pg. 8-9) that none of the cited reference teach the limitation regarding determining the region where the service of ride-sharing in the vehicle is not introduced. The argument is persuasive and the amendment overcomes the current art of record. However, the Applicant’s amendment necessitated a new grounds of rejection as stated below. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, and 3-9 are rejected under 35 U.S.C. 101.

Regarding claim 1, 
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. 
The claim recites a method including at least one step, which are statutory categories of invention (Step 1: YES).
Step 2A Prong One: The claim recites the limitation of evaluating the plurality of measured values and the object data to generate a simulation event of an event. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “generating information indicating an effect of ride-sharing on traffic”. That is, other than reciting “determe whether the region where the service of ride-sharing in the vehicle is not introduced…” and “acquire trip information…”, “output the information…”, nothing in the claim elements precludes the step from practically being performed in the mind. The mere nominal recitation of a prediction device does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process. 
Step 2A Prong Two: No. The claim recites additional elements of receiving a plurality of measured values from a plurality of sensors located on the vehicle, receiving the data regarding the driving environment from an external source, updating the application, and transmitting the information to the application.  The receiving steps from the sensors and from the external source is recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the evaluating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The “application” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment.  The behavior prediction device is recited at a high level of generality and is merely automates the evaluating step.  

	Step 2B: Inventive Concept: No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving steps and the displaying step were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the sensors are all conventional sensors mounted on the vehicle, and the specification does not provide any indication that the vehicle controller is anything other than a conventional computer within a vehicle.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible.

Claims 3-7 are dependent upon claim 1, and claims 8 and 9 recites the application. The claims (3-9) do not contain additional limitations that are eligible. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dias et al. (U.S Patent Publication No. 2016/0140480) teaches a transportation coordination system, wherein a route is identified between a starting and ending location for an event, and potential riders are selected by the computer system. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 3665              
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665